Citation Nr: 1502153	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  07-30 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibroid cysts, claimed as secondary to service-connected endometriosis with bilateral corpus luteal cysts.

(The issue of entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery  GI Bill), beyond December 3, 2006, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1990 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2012, the Veteran testified before an Acting Veterans Law Judge (AVLJ) who has since left the Board.  A transcript of that hearing has been associated with the claims file.  In a December 2013 letter, the Veteran was notified that the AVLJ was no longer employed at the Board and that she had the right to testify at another hearing.  See 38 C.F.R. § 20.717 (2014).  In a statement received January 2014,    the Veteran acknowledged the letter and requested that the Board proceed with a decision in her claim, and noted that "another Board will not be necessary [sic]."  Significantly, she did not request another hearing, and the Board interprets her response as declining a new hearing.  As such, the Board will proceed with the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is necessary of the Veteran's fibroid cysts claim. 

The Veteran contends that her diagnosed fibroid cysts are caused or aggravated by her service-connected endometriosis with bilateral luteal cysts, or alternatively, that they are related to or manifested during service. 

In February 2007, a VA examiner offered an opinion that the Veteran's uterine fibroids were not due to endometriosis or associated with active service.  The examiner explained that fibroids, endometriosis, and corpus luteal cysts are "all separate processes," noting that fibroids of the uterus and endometriosis are different pathological processes, and corpus luteal cysts are a physiologic process.  Since that opinion was obtained, the Veteran and her service representative have submitted evidence suggesting an association between endometriosis and uterine fibroids and evidence demonstrating an association between hormones and the development of uterine fibroids.   In this regard, the Board notes that the Veteran was treated for endometriosis and was prescribed hormone therapy in service, including birth control pills and Depo Provera.  As the subsequent evidence has not been addressed by a VA examiner, the Board finds that an addendum opinion is necessary. 

On remand, relevant ongoing treatment records relating to the Veteran's uterine fibroids, if any, should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated her for her uterine fibroids.  After securing the necessary release, the AOJ should request any records which are not duplicates of those already contained in the claims file. 

Additionally, obtain updated VA treatment records that are not already contained in the claims file.  If any requested records are not available or do not exist, the claims file should be annotated to reflect such and the Veteran should be notified of such. 

2.  After the foregoing development has been completed to the extent possible, the Veteran's claims file should be sent to a VA gynecologist for an addendum opinion.  The claims file must be made available to the examiner in conjunction with the examination.  If a physical examination is deemed necessary, one should be scheduled.

a.  The examiner is to provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's uterine fibroids first manifested in or are otherwise related to her active service, to include the use of hormone therapy therein.

b.  If the foregoing answer is negative, the examiner is to provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's uterine fibroids were caused by her endometriosis, bilateral corpus luteal cysts, or medications used to treat the same.  If not, the examiner should opine whether the service connected endometriosis and bilateral corpus luteal cysts, or medications used to treat the same, permanently worsened her uterine fibroids beyond normal progression (as opposed to temporary exacerbations).  If the examiner finds the service connected condition permanently worsened the uterine fibroids beyond normal progression (aggravated) the uterine fibroids, the examiner should attempt to quantify the degree of aggravation related to the service-connected conditions.

c.  The examiner should explain the reasoning for the opinion provided.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After conducting any other necessary development, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

